"On or before 1st Monday in September, 1858, I, for the county of Cherokee, promise to pay S. M. Green $100, for value received of him.
This 6 January, 1854.            N. S. HOWELL, Chairman."
"Attest: Drury Weeks."
The alleged consideration was land bought for county purposes.
The Justice gave judgment against the plaintiff, and he appealed to the Superior Court.
The Courthouse having been destroyed by fire in 1865, the plaintiff offered to show by the subscribing witness to the note, who was Clerk of the County Court when the note was given, that Howell was Chairman, and duly authorized to execute the note.
The defendants objected to the testimony; but it was admitted. The plaintiff then proved that payments were made on the note by a former Board of Commissioners, in October, 1868, and May, 1870.
Defendants moved to dismiss the action, because the complaint did not aver notice and demand before suit. Motion overruled. (118)      Judgment for plaintiff. Appeal by defendants.
The complaint is, that the county of Cherokee owes the plaintiff a balance for a tract of land bought for county purposes, and that the defendants are the Commissioners of the county.
1. It is objected, that the debt was not contracted by the present Board of Commissioners, the defendants; but, if at all, by the County Court, under the old system. There is no force in that objection, because it is the same county, and the present Board is the successor of the County Court.
2. The fact that the board of Commissioners, under the new system, has recognized the validity of the claim and made several part payments, fully answers the objections as to the competency of the evidence to prove the authority of the Chairman of the old County Court to contract the debt, and the alleged want of notice.
   PER CURIAM.                                          No Error. *Page 87 
(119)